UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1138




In re:   CORNELIOUS LEROY CHASE,


                Petitioner.



                On Petition for a Writ of Mandamus.
                        (8:11-cv-02486-RWT)


Submitted:   May 31, 2012                    Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cornelious Leroy Chase, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cornelious        Leroy     Chase     petitions      for     a    writ    of

mandamus, requesting that the court direct one of the defendants

named in his pending 42 U.S.C. § 1983 (2006) action to file an

answer to his complaint.             Mandamus is a drastic remedy to be

used only in extraordinary circumstances.                 Kerr v. United States

Dist.   Court,      426   U.S.      394,   402    (1976);      United       States   v.

Moussaoui,    333    F.3d    509,    516-17      (4th   Cir.   2003).         Mandamus

relief is available only when there are no other means by which

the relief sought could be granted, and should not be used as a

substitute for appeal.           Moussaoui, 333 F.3d at 517.                The party

seeking mandamus relief bears the heavy burden of showing he has

no other adequate means to obtain the relief sought and that his

entitlement to relief is clear and indisputable.                       Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

           Our review of the district court’s docket reveals that

Chase filed a motion identical to his current petition in the

district court on January 25, 2012.                 The district court denied

it on February 14.          Because mandamus relief is not a substitute

form of appellate relief, we deny Chase’s petition.                     We likewise

deny his pending motions to appoint counsel and to set a trial

date.    We dispense with oral argument because the facts and

legal   contentions       are    adequately      presented     in     the    materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                            PETITION DENIED




                                    3